Citation Nr: 0416760	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  03-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service from January 1971 to November 
1972, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the Board notes that in the veteran's Substantive 
Appeal dated in February 2003 he related that his VA 
psychiatrist had advised him that his condition had taken a 
serious downturn and recommended that he avoid crowds and 
stressful situations.  The RO obtained VA outpatient 
treatment records dated through August 2001 and the veteran 
submitted a record dated in May 2002.  Given the regularity 
of the veteran's treatment, it is likely that there are 
records dated between August 2001 and May 2002, as well as 
subsequent to May 2002.  Such records are relevant and 
probative to the issue now on appeal.  

The Board is also of the opinion that the veteran should be 
afforded an additional VA examination in order to clearly 
delineate the complaints and clinical findings associated 
with the veteran's service-connected disability.  In this 
regard, the Board would observe that, following the December 
2001 VA examination, the veteran was diagnosed as having 
post-traumatic stress disorder and depression not otherwise 
specified, likely bipolar type II.  Following the 
examination, the examiner indicated that the veteran was 
significantly depressed and assigned an Axis V diagnosis of 
55-60.  However, it is not clear whether the veteran's 
depression or bipolar disorder is in any way related to the 
service-connected post-traumatic stress disorder.  If that 
disorder is related to the veteran's PTSD, then all 
psychiatric complaints and clinical findings may be 
considered in evaluating the severity of the veteran's PTSD.  
But if it not related, it is not clear which complaints and 
clinical findings are due solely to the service-connected 
PTSD and which are due to nonservice-connected etiology.  
Suffice to point out that only symptomatology associated with 
the service-connected disability may be considered in 
determining the most appropriate disability evaluation.  
Consequently, a further examination of the veteran is 
necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records pertaining to 
psychiatric treatment the veteran has 
received at the VA Medical Center in 
Topeka, Kansas, dated from August 2001 to 
the present date.  

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and 
complaints and clinical findings should 
be reported in detail.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify all psychiatric disorders that 
meet the diagnostic criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders.  The examiner should 
also specify which, if any, psychiatric 
disorders and symptomatology are related 
to the veteran's service-connected 
disability and which are not due to his 
service-connected disability.  In doing 
so, the examiner is requested to assign 
an Axis V diagnosis and GAF (Global 
Assessment of Functioning Scale score), 
consistent with the Diagnostic and 
Statistical Manual for Mental Disorders.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for a review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

